Citation Nr: 0816512	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-24 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from May 1972 to 
December 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana, which denied the veteran's claim for 
service connection for degenerative arthritis of the lumbar 
spine.  

In May 2007, the veteran was afforded a hearing before Holly 
E. Moehlmann, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

In August 2005, the RO denied the veteran's claims for 
service connection for allergic rhinitis with asthma, and a 
right ankle disability, and denied claims for increased 
ratings for service-connected right knee disability and left 
shoulder disability, and granted service connection with a 
noncompensable evaluation for hepatitis C.  The veteran 
appealed these issues, however, in a statement, received in 
June 2006, he stated that he desired to withdraw these 
claims.  See 38 C.F.R. § 20.702(e) (2007).  Accordingly, the 
Board will proceed without further delay.


FINDING OF FACT

The veteran does not have degenerative arthritis of the 
lumbar spine that is related to his service, or to a service-
connected disability; arthritis of the low back was not 
manifest to a compensable degree within one year of 
separation from service.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was not incurred, 
directly or presumptively, in or aggravated by the veteran's 
active military service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has a lumbar spine disorder as 
the result of a fall on his back during service in late 1974, 
or, in the alternative, that his lumbar spine disorder was 
caused or aggravated by service-connected disability, 
specifically, his service-connected right knee disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. 38 C.F.R. § 
3.322 (2007).  Additionally, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  Since VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.  

The veteran's service medical records include a report, dated 
January 1974 (when read in context, it appears that the 
correct date was January 1975), which notes that the veteran 
had been thrown on his back in December 1974, and that he 
noticed nothing wrong other than slight pain for two days, 
but that he currently had a sharp pain in his back on the 
right flank.  The assessment was right lateral paraspinal 
muscle spasm L3-4 without neurological involvement.  An 
examination report, dated in January 1976, and the veteran's 
separation examination report, dated in October 1980, both 
show that the veteran's spine was clinically evaluated as 
normal.  In accompanying "reports of medical history," the 
veteran denied having recurrent back pain.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1981 and 2007.  This 
evidence includes a notation of some backaches on a February 
2001 private medical treatment record and a statement from a 
chiropractor, dated in September 2004, which states that the 
veteran has been receiving treatment for chronic low back 
pain, and that his work as a gardener and landscaper 
exacerbates his back problems.  

On VA examination in November 2004, the examiner noted 
degenerative arthritis of the lumbar spine and opined that it 
was more likely than not that the veteran's current back 
disorder was not related to injury in service and that it was 
more likely than not that the right knee problems were not a 
significant factor in the current back problems.  A VA 
magnetic resonance imaging (MRI) study report for the 
lumbosacral spine, dated in March 2006, notes mild to 
moderate degenerative changes at multiple facet joints, and 
disc bulges at L2-3 and L3-4.  

A VA examination report, dated in October 2006, shows that 
the veteran stated that during service, he had fallen about 
five to six feet from a guard tower, and that his first post-
service treatment for the low back was in the late 1990's.  
The examiner indicated that the veteran's C-file had been 
reviewed, and concluded that the veteran's current condition 
was less likely than not related to his service, and that it 
was likely secondary to factors such as age and occupation.   

The Board has determined that the claim must be denied.  With 
regard to the possibility of service connection on a direct 
basis, the veteran's service medical records show a single 
treatment for low back symptoms in January 1975, with no 
subsequent treatment during his remaining five years of 
service.  An examination report, dated in January 1976, and 
the veteran's separation dated in October 1980, both show 
that the veteran's spine was clinically evaluated as normal.  
In accompanying "reports of medical history," the veteran 
denied having recurrent back pain.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the earliest medical evidence of post-
service complaints of low back symptoms is dated in 2001.  
This is approximately 20 years after separation from service.  
Treatment for low back problems was first indicated in 2004.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, the claims files do not contain 
competent evidence of a nexus between a lumbar spine disorder 
and the veteran's service.  In fact, VA examinations in 2004 
and 2006 refute any such relationship.  Furthermore, there is 
no evidence of lumbar spine arthritis dated within one year 
of separation from active duty service, such that service 
connection for arthritis of the lumbar spine is warranted on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, the veteran has argued that his lumbar spine 
disorder was caused or aggravated by a service-connected 
condition.  Service connection is currently in effect for a 
right knee disability, a left knee disability, a right 
shoulder disability, a left shoulder disability, a right big 
toe disability, and hepatitis C.  However, there is no 
competent evidence to show that the veteran has a lumbar 
spine condition that was caused or aggravated by a service- 
connected disability.  See 38 C.F.R. § 3.310.  Again, the VA 
examinations in 2004 and 2006 refute any such relationship.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that lumbar spine arthritis is related to service 
and/or a service-connected condition, and this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that a lumbar spine condition began 
years after service, and which does not contain competent 
evidence to show that a lumbar spine condition was caused or 
aggravated by service, or by a service-connected disability), 
the Board finds that the medical evidence outweighs the 
veteran's contention that he has a low back condition that is 
related to his service, or to a service-connected condition.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in August and November of 2004, and 
September and October of 2005, the veteran was notified of 
the information and evidence needed to substantiate and 
complete the claim.  The August 2004 and November 2004 VCAA 
notices complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for degenerative arthritis of the lumbar 
spine is denied.  


____________________________________________
HOLLY E.  MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


